Citation Nr: 1447974	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for restoration of Dependency and Indemnity Compensation (DIC) benefits for the appellant as the remarried widow of a deceased Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1942 to December 1945 and January 1951 to February 1968.  The appellant was the Veteran's surviving spouse at the time of his death.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant testified at a Travel Board hearing in June 2014 and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals the June 2014 hearing transcript.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in May 1971.  

2.  The appellant's marriage to the Veteran was terminated by his death in January 1994, and she was subsequently awarded DIC benefits.  

3.  The appellant remarried in December 2004 at the age of 51, and her DIC benefits were terminated based on her remarriage.
4.  The appellant remains married.  


CONCLUSION OF LAW

As a matter of law, the appellant is not eligible for restoration of DIC benefits as the remarried widow of a deceased Veteran.  38 U.S.C.A. §§ 101(14) 103, 1310, 1311, 1318 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.50, 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the claimant notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R.  § 3.159(b) (2013).  VA's General Counsel has held that these notice and assistance requirements are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004).  As addressed below, the evidence shows that the appellant was younger than 57 years old when she remarried.

In this case, the Board finds that the law and not the evidence is dispositive.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the notice and assistance requirements can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (stating notice and assistance requirements have no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (stating notice and assistance requirements not applicable where law, not factual evidence, is dispositive).  Therefore, the Board finds that no further action is necessary to inform or assist the appellant in the development of this appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Analysis

The appellant contends that her DIC benefits should be reinstated because she relied on inaccurate information from a VA representative and the current law goes against her moral beliefs.  

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  See 38 U.S.C.A. § 101(14), 1310, 1311, 1318; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a person who was legally married to a veteran at the time of his or her death, and has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

An amendment to Title 38 of the United States Code, effective January 1, 2004, added an additional exception to the remarriage bar for surviving spouse benefits stating that the remarriage of the surviving spouse of a veteran after age 57 shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a veteran.  Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended to reflect this statutory change stating that the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC compensation under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 (May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

The relevant facts of this case at hand are not in dispute.  The appellant married the Veteran in May 1971.  Their marriage was terminated by the Veteran's death in January 1994.  The appellant was awarded DIC benefits in a rating decision issued in February 1994.  A marriage certificate reflects that, in December 2004, the appellant remarried; she was 51 years old at the time of her remarriage and she remains married.  The appellant's DIC benefits were terminated based on her 2004 remarriage.  

Based on the above, the appellant does not meet the necessary criteria as she remarried before the age of 57.  Thus, she is not a surviving spouse who remarried after the age of 57.  In addition, the appellant is not eligible for any other exception under 38 C.F.R. § 3.55(a), since she is still married.  Therefore, the appellant does not meet the requirements for reinstatement of DIC benefits eligibility and cannot be considered to be the Veteran's surviving spouse for the purposes of entitlement to DIC benefits.  

The Board acknowledges the appellant's current situation and frustrations as demonstrated by her written statements and hearing testimony.  Unfortunately, the Board has no option but to decide this case in accordance with the applicable law.  Thus, the appellant's claim must be denied.  The Board may not grant a benefit that the appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503 (West 2002 & Supp. 2013) and not within the jurisdiction of the Board.

In other words, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while sympathetic to the appellant's arguments, is unable to find a legal basis for restoration of DIC benefits. 

Because the appellant's claim fails due to the absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Id. 


ORDER

The claim for restoration of DIC for the remarried widow of the Veteran is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


